EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Israelsen on 08/04/2022.

The application has been amended as follows: 

In Claim 14, line 4, the phrase “rail portion” has been removed and the phrase --- rail support portion --- has been inserted.  
In Claim 14, line 5, the phrase “rail portion” has been removed and the phrase --- rail support portion --- has been inserted.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, 5-6, 8, 10, 12-14 and 16, the prior art of record fails to disclose, teach or render obvious an indoor cycle machine providing a user with virtual experience and exercise without straining knees with all the structural components and functional limitations comprising: a main body rotatably coupled onto a floor portion; a vertical support having one end coupled to the floor portion and an opposite end formed with a vertical through-hole; and a saddle support having one end coupled to an upper end of the main body and an opposite end formed with a saddle, in which the saddle support passes through the vertical through-hole such that the saddle support is rotatable inside the vertical through-hole, wherein the main body is rotated on the floor portion whenever the user steps on a pedal formed on the main body. The closest prior art, Clark et al. (US 7,922,627 B2) (under broadest reasonable interpretation of claim1), teaches an indoor cycle machine (10) comprising: a main body (the main body defined by top plate 50, base 38, sides 58 and the structures within it, see Figs. 1 and 3) rotatably coupled to a floor portion (18 with 36 and 42 and/or the base plate to which 18 may be mounted (see col. 3 lines 28-31)), a vertical support (housing 26, Figs. 2-3), having one end coupled (via the sides 58 and base 38) to the floor portion (Figs. 2-3) and an opposite end formed with a vertical through-hole (the opening formed by the side walls of the housing at the top of the housing 26); and a saddle support (82) having one end coupled to an upper end of the main body and an opposite end formed with a saddle (14, Fig. 3), in which the saddle support passes through the vertical through-hole (Fig. 2), wherein the main body is rotated on the floor portion whenever the user steps on a pedal formed on the main body (Figs. 1-4, abstract). However, Clark is silent about the saddle support being rotatable inside the vertical through-hole. In Clark, the saddle support is mounted to the top plate 50 which rotates along with the housing by the user’s pedaling action. As such, the saddle support is not rotatable inside the housing, rather it is rotatable with the housing. Furthermore, it would not have been obvious to modify Clark’s invention such that the saddle support is rotatable inside the housing/vertical through-hole of the vertical support since such modification would destroy the functionality of the apparatus. As such, claims 1-3, 5-6, 8, 10, 12-14 and 16 are allowable over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784